     Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 1 of 12 PageID #: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE


DATACLOUD TECHNOLOGIES, LLC,                        CIVIL ACTION NO. _________________

        Plaintiff,                                        JURY TRIAL DEMANDED

v.

EXTREME NETWORKS, INC.,

        Defendant.


                                       ORIGINAL COMPLAINT

        Plaintiff DataCloud Technologies, LLC (hereinafter, “Plaintiff” or “DataCloud”), by and

through its undersigned counsel, files this Complaint for Patent Infringement against Defendant

Extreme Networks, Inc. (hereinafter, “Defendant” or “Extreme”) as follows:

                                   NATURE OF THE ACTION

        1.      This is a patent infringement action to stop Defendant’s infringement of the

following United States Patents (collectively, the “Patents-in-Suit”), copies of which are attached

hereto as Exhibit A, Exhibit B, Exhibit C, and Exhibit D, respectively:

                     U.S. Patent No.                          Title
        A.              6,560,613        Disambiguating File Descriptors
        B.              6,651,063        Data Organization And Management System And
                                         Method
        C.             8,370,457         Network Communication Through A Virtual
                                         Domain
        D.             8,762,498         Apparatus, System, And Method For
                                         Communicating To A Network Through A
                                         Virtual Domain


        2.      Plaintiff seeks injunctive relief and monetary damages.
   Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 2 of 12 PageID #: 2




                                             PARTIES

       3.      DataCloud is a limited liability company organized and existing under the laws of

the State of Georgia and maintains its principal place of business at 44 Milton Avenue, Suite

254, Alpharetta, Georgia, 30009 (Fulton County).

       4.      Based upon public information, Extreme is a corporation duly organized and

existing under the laws of the state of Delaware since January 7, 1999.

       5.      Based upon public information, Extreme has its principal place of business

located at 6480 Via Del Oro, San Jose, California 95119 (Santa Clara County).

       6.      Defendant may be served through its registered agent, The Corporation Trust

Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

                                 JURISDICTION AND VENUE

       7.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has subject matter

jurisdiction over this case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).

       8.      The Court has personal jurisdiction over Extreme because: Defendant has

minimum contacts within the State of Delaware and in this District; Defendant has purposefully

availed itself of the privileges of conducting business in the State of Delaware and in this

District; Defendant has sought protection and benefit from the laws of the State of Delaware and

is incorporated there; Defendant regularly conducts business within the State of Delaware and

within this District, and Plaintiff’s causes of action arise directly from Defendant’s business

contacts and other activities in the State of Delaware and in this District.

       9.      More specifically, Extreme, directly and/or through its intermediaries, ships,

distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and services

in the United States, the State of Delaware, and in this District.



                                               Page | 2
   Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 3 of 12 PageID #: 3




        10.     Based upon public information, Extreme solicits customers in the State of

Delaware and in this District and has many paying customers who are residents of the State of

Delaware and this District and who use its products in the State of Delaware and in this District.

Extreme is also incorporated in the State of Delaware and in this District.

        11.     Venue is proper pursuant to 28 U.S.C. §1400(b) because Extreme resides in the

District of Delaware because of its formation under the laws of Delaware.

        12.     Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Extreme resides

in the District of Delaware because of its formation under the laws of Delaware, which subjects

it to the personal jurisdiction of this Court.

                                BACKGROUND INFORMATION

        13.     The Patents-in-Suit were duly and legally issued by the United States Patent and

Trademark Office (hereinafter, the “USPTO”) after full and fair examinations.

        14.     Plaintiff is the owner of the Patents-in-Suit, and possesses all right, title and

interest in the Patents-in-Suit including the right to enforce the Patents-in-Suit, the right to

license the Patents-in-Suit, and the right to sue Defendant for infringement and recover past

damages.

        15.     Plaintiff has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit.

        16.     Plaintiff does not sell, offer to sell, make, or use any products itself, so it does not

have any obligation to mark any of its own products under 35 U.S.C. § 287.

        17.     By letter dated April 16, 2020, DataCloud’s licensing agent sent Defendant a

letter in which it identified DataCloud’s patent portfolio, which includes each of the Patents-in-

Suit. See Exhibit E (hereinafter, the “Notice Letter”).




                                                 Page | 3
   Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 4 of 12 PageID #: 4




                        DEFENDANT’S PRODUCTS AND SERVICES

       18.      Based upon public information, Extreme owns, operates, advertises, and/or

controls the website www.extremenetworks.com through which it advertises, sells, offers to sell,

provides and/or educates customers about its products and services. See Exhibit F.

       19.      Based upon public information, Defendant provides sales information, training

and educational information, for its products. See Exhibit G.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,560,613

       20.      Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

       21.      U.S. Patent No. 6,560,613 (hereinafter, the “’613 Patent”), was issued on May 6,

2003 after full and fair examination by the USPTO of Application No. 09/500,212 which was

filed on February 8, 2000. See Ex. A. A Certificate of Correction was issued on August 26,

2003. See id.

       22.      Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’613 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “SLX Insight Architecture” which “helps improve operational efficiency and

troubleshooting by providing an open guest VM in a KVM environment to run third-party

monitoring and analytics applications on the switch or router coupled with an internal analytics

path and high-performance data streaming options.” See Exhibit H.

       23.      Upon information and belief, the SLX Insight Architecture meets each and every

element of at least Claim 1 of the ‘613 Patent, either literally or equivalently.

       24.      Based upon public information, the SLX Insight Architecture has infringed one or

more claims of the ’613 Patent, including Claim 1, because it provides a method for

disambiguating file descriptors in a computer system through a process which intercepts the



                                               Page | 4
   Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 5 of 12 PageID #: 5




system calls that identify file descriptors and the system calls that create copies of one or more

file descriptors, stores one or more file type indicators for each file descriptor and each file

descriptor copy, and upon an attempt to access a file based upon a file descriptor, determines

what file type is associated with the file descriptor based on a review of the stored file type

indicators. QEMU and KVM employ disambiguation of file descriptors (files/sockets/pipes) that

are used in shadowed I/O system call routines by intercepting them, storing related indicators

(e.g., reference to images), and examining those stored indicators to determine the associated file

type.

         25.   To the extent that Defendant is not the only direct infringer of one or more claims

of the ’613 Patent, it instructs its customers on how to use the SLX Insight Architecture in ways

that infringe one or more claims of the ’613 Patent through its support and sales activities. See

Ex. G.

         26.   Based upon public information, Defendant’s customers use its SLX Insight

Architecture in such a way that infringes one or more claims of the ’613 Patent. See Ex. H.

         27.   Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

         28.   Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,651,063

         29.   Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

         30.   U.S. Patent No. 6,651,063 (hereinafter, the “’063 Patent”), was issued on

November 18, 2003 after full and fair examination by the USPTO of Application No. 09/493,911



                                              Page | 5
   Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 6 of 12 PageID #: 6




which was filed on January 28, 2000. See Ex. B. A Certificate of Correction was issued on

February 3, 2004. See id.

       31.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’063 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “Management Center” which provides a “pragmatic path to automation based on

multi-vendor architectures” to allow “granular visibility and real-time analytics, to make data-

based business decisions.” See Exhibit I.

       32.     Upon information and belief, the Management Center meets each and every

element of at least Claim 4 of the ’063 Patent, either literally or equivalently.

       33.     Based upon public information, the Management Center has infringed one or

more claims of the ’063 Patent, including Claim 4, because it provides a method for storing and

controlled access of data in a repository by storing information in an “information pack”

(uploading firmware to servers/saving image files) to which is associated the address of a data

repository, a “category identifier” (e.g., “Device Type”), and a “provider identifier”

(ExtremeXOS). The information pack is sent to the specified data repository and stored there in

a location reserved for the specified category identifier that is specifically created for the

information pack (e.g., image type of “boot PROM” or “firmware” is reserved information for

the category of “Image type”, corresponding to category identifier of “Device Type”), and a

“custom category identifier” (e.g., IMG: 30.1.1.4) is assigned to the information pack. The

custom category identifier is subsequently used to identify other information packs that should

be stored in the same location based on matching category identifiers (e.g., “custom category

identifier” can be the digital signature for the “Certified Version”).




                                               Page | 6
     Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 7 of 12 PageID #: 7




        34.    To the extent that Defendant is not the only direct infringer of one or more claims

of the ’063 Patent, it instructs its customers on how to use the Management Center in ways that

infringe one or more claims of the ’063 Patent through its support and sales activities. See Ex.

G.

        35.    Based upon public information, Defendant’s customers use its products and

services in such a way that infringes one or more claims of the ’063 Patent. See Ex. I.

        36.    Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        37.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,370,457

        38.    Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

        39.    U.S. Patent No. 8,370,457 (hereinafter, the “’457 Patent”), was issued on

February 5, 2013 after full and fair examination by the USPTO of Application No. 11/717,911

which was filed on March 13, 2007. See Ex. C. A Certificate of Correction was issued on

March 18, 2014. See id.

        40.    Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’457 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “ExtremeSwitching™” switches (such as the X435 series) which provide a

“comprehensive Layer 2 switching, static routing, advanced PoE, role-based policy and

comprehensive security services" to provide "cost-effective Ethernet connectivity.” See Exhibit



                                             Page | 7
     Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 8 of 12 PageID #: 8




J.

        41.    Upon information and belief, the ExtremeSwitching™ switches meet each and

every element of at least Claim 9 of the ’457 Patent, either literally or equivalently.

        42.    Based upon public information, the ExtremeSwitching™ switches have infringed

one or more claims of the ’457 Patent, including Claim 9, because they provide a system of

hardware and software (capable of creating two VLANs on a switch that can communicate with

each other) that is configured to control access to a client IP address (IP address on a PC on port

2 configuration) by requiring an established combination of a destination IP address (IP address

on a PC on port 2 configuration) and a forwarder IP address (e.g., default gateway) be included

in the request to access the client IP address where each of the three IP addresses is different

from the other two (e.g., IP Address for a PC on a port 1 configuration, IP address for a PC on

port 2 configuration, and a default gateway).

        43.    To the extent that Defendant is not the only direct infringer of one or more claims

of the ’457 Patent, it instructs its customers on how to use the ExtremeSwitching™ switches in

ways that infringe one or more claims of the ’457 Patent through its support and sales activities.

See Ex. G.

        44.    Based upon public information, Defendant’s customers use its products and

services in such a way that infringes one or more claims of the ’457 Patent. See Ex. J.

        45.    Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        46.    Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court




                                                Page | 8
   Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 9 of 12 PageID #: 9




under 35 U.S.C. § 284.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 8,762,498

       47.     Plaintiff re-alleges and incorporates by reference each of the paragraphs above.

       48.     U.S. Patent No. 8,762,498 (hereinafter, the “’498 Patent”), was issued on June 24,

2014 after full and fair examination by the USPTO of Application No. 13/731,731 which was

filed on December 31, 2012. See Ex. D.

       49.     Based upon public information, Plaintiff is informed and believes that Defendant

has infringed one or more claims of the ’498 Patent, either literally or under the doctrine of

equivalents, because it ships distributes, makes, uses, imports, offers for sale, sells, and/or

advertises its “ExtremeCloud™” subscription service which provides a “a resilient and scalable

cloud-based network management solution” to allow “IT organizations to deliver exceptional

wireless experiences across multiple locations, without constant manual interventions”

(“ExtremeCloud Subscription Service”) See Exhibit K.

       50.     Upon information and belief, the ExtremeCloud Subscription Service meets each

and every element of at least Claim 1 of the ’498 Patent, either literally or equivalently.

       51.     Based upon public information, the ExtremeCloud Subscription Service has

infringed one or more claims of the ’498 Patent, including Claim 1, because it provides a system

of hardware and software that is configured to respond to a request for data by identifying a

virtual namespace destination IP address (e.g., www.ezcloudx.com) from a selection of

categories (e.g., ezcloudx.com, api.ezcloudx.com, radius.ezcloudx.com, sp.ezcloudx.com) that is

related to the virtual namespace destination address (e.g., the category of “ezcloudx.com” is

related to the virtual namespace destination address of “www.ezcloudx.com”) to determine a

device with a specific forwarder IP address and instruct it to send the request for data to the

destination IP address (e.g., “www.ezcloudx.com” will operate with a first server and first



                                               Page | 9
 Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 10 of 12 PageID #: 10




destination IP address, “radius.excloudx.com” will operate with a second server and second

destination IP address, etc.) .

        52.        To the extent that Defendant is not the only direct infringer of one or more claims

of the ’498 Patent, it instructs its customers on how to use the ExtremeCloud Subscription

Service in ways that infringe one or more claims of the ’498 Patent through its support and sales

activities. See Ex. G.

        53.        Based upon public information, Defendant’s customers use its products and

services in such a way that infringes one or more claims of the ’498 Patent. See Ex. K.

        54.        Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        55.        Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff

as a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court

under 35 U.S.C. § 284.

                                            JURY DEMAND

        56.        Plaintiff demands a trial by jury on all issues.

                                        PRAYER FOR RELIEF

        57.        Plaintiff respectfully requests the following relief:

              A.      An adjudication that one or more claims of the Patents-in-Suit has been

                      infringed, either literally and/or under the doctrine of equivalents, by Extreme;

              B.      An adjudication that Extreme has induced infringement of one or more claims

                      of the Patents-in-Suit based upon pre-suit knowledge of the Patents-in-Suit;

              C.      An award of damages to be paid by Extreme adequate to compensate Plaintiff

                      for Extreme’s past infringement, including interest, costs, and disbursements



                                                  Page | 10
Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 11 of 12 PageID #: 11




             as justified under 35 U.S.C. § 284 and, if necessary to adequately compensate

             Plaintiff for Extreme’s infringement, an accounting of all infringing sales

             including, but not limited to, those sales not presented at trial;

       D.    That this Court declare this to be an exceptional case and award Plaintiff its

             reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and,

       E.    Any further relief that this Court deems just and proper.




                                        Page | 11
 Case 1:20-cv-00764-LPS Document 1 Filed 06/05/20 Page 12 of 12 PageID #: 12




Dated: June 5, 2020                   Respectfully submitted,

                                      Stamoulis & Weinblatt, LLC

                                      /s/ Stamatios Stamoulis
                                      Stamatios Stamoulis (#4606)
                                      Richard C. Weinblatt (#5080)
                                      800 N. West Street Third Floor
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 999-1540
                                      Email: stamoulis@swdelaw.com
                                      Email: weinblatt@swdelaw.com
                                      Attorneys for Plaintiff DataCloud Technologies, LLC


Of Counsel
James F. McDonough, III (Bar No. 117088, GA)
Jonathan R. Miller (Bar No. 507179, GA)
Travis E. Lynch (Bar No. 162373, GA)
HENINGER GARRISON DAVIS, LLC
3621Vinings Slope, Suite 4320
Atlanta, Georgia 30339
Telephone: (404) 996-0869, -0863, -0867
Facsimile: (205) 547-5502, -5506, -5515
Email: jmcdonough@hgdlawfirm.com
Email: jmiller@hgdlawfirm.com
Email: tlynch@hgdlawfirm.com


LIST OF EXHIBITS
   A. U.S. Patent No. 6,560,613
   B. U.S. Patent No. 6,651,063
   C. U.S. Patent No. 8,370,457
   D. U.S. Patent No. 8,762,498
   E. Letter dated April 16, 2020 from DataCloud’s Licensing Agent
   F. Webpage Describing Products Offered
   G. Webpage Describing Support for Products
   H. SLX Insight Architecture
   I. Data Sheet: Extreme Management Center
   J. Data Sheet: ExtremeSwitching™ X435 Series
   K. Data Sheet: ExtremeCloud™ (excerpt)




                                         Page | 12
